DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species A in the reply filed on 6/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse.
Applicant's election with traverse of Invention I, drawn to a backlight source, in the reply filed on 6/21/2022 is acknowledged.  The traversal is on the ground(s) that there is no search and/or examination burden because Invention II is a method of manufacture of the backlight source including all of the structural limitations of the device.  This is not found persuasive because there is a serious search and/or examination burden at least due to the fact that the inventions have acquired a separate status in the art in view of their different classification (i.e. H01L 25/0753 for the device and H01L 25/50 for the method) and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries such as required order of steps or deposition of layers on the substrate compared to use of a temporary substrate for deposition).
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that when product are found allowable, withdrawn process claims that include all the limitations of the allowable product claims will be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/21/2022.

Claim Objections
Claims 3, 12, and 19 are objected to because of the following informalities:  
 “at least two light emitting units” should be changed to “at least two light emitting units of the plurality of light emitting units.”
“each light emitting region,” should be changed to “each light emitting region of the at least two light emitting regions.” 
“each light emitting unit cable,” should be changed to “each light emitting unit cable of the at least two light emitting unit cables.”
“light emitting units in a corresponding light emitting region,” should be changed to “the at least two light emitting units in a corresponding light emitting region of the at least two light emitting regions.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “at least one of the first conductive structure and the second conductive structure comprises a plurality of electrode cables,” is unclear as to how it is related to “the first conductive structure comprises at least two light emitting unit cables…” Specifically, it is understood from applicant’s specification that the same conductive structure has the electrode cables and light emitting unit cables (e.g. 321 and 322 of 32, see Fig. 15). Thus, it is unclear how the limitation of claim 5 allows for either the first or second when claim 3 limits it to the first conductive structure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao et al. (CN 109980078, using machine translation provided herewith; herein “Bao”).
Regarding claim 1, Bao discloses in Figs. 1, 5, and related text a backlight source comprising:
a substrate (011), and a first conductive structure (013 or 014), a plurality of light emitting units (015), and a second conductive structure (014 or 013, respectively) which are stacked on the substrate, wherein the first conductive structure and the second conductive structure are respectively on two sides of the plurality of light emitting units in a direction perpendicular to the substrate (see pg. 5 para. 8), and the first conductive structure and the second conductive structure are configured to load a voltage for the plurality of light emitting units (see pg. 5 para. 3).
Note that is it is the Office’s position that the limitation of “the first conductive structure and the second conductive structure are configured to load a voltage for the plurality of light emitting units” is directed to a method of using the device and that because the device of Bao has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Further, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 2, Bao further discloses wherein one of the first conductive structure (013) and the second conductive structure (014) is a conductive layer.
Regarding claim 3, Bao further discloses wherein at least two light emitting regions (e.g. top left region of 016 and bottom left region of 016, see pg. 5 para. 7) are provided on the substrate, and at least two light emitting units (015) are disposed in each light emitting region; and
the first conductive structure (013) comprises at least two light emitting unit cables (0131, see pg. 5 para. 2)) which are in a one-to-one correspondence with the at least two light emitting regions, and each light emitting unit cable is configured to connect light emitting units in a corresponding light emitting region.
Regarding claim 4, Bao further discloses wherein at least a part of at least one of the first conductive structure (013) and the second conductive structure is out of the light emitting regions (e.g. 0132 portion).
Regarding claim 5, Bao further discloses wherein at least one of the first conductive structure and the second conductive structure comprises a plurality of electrode cables (0141, see pg. 5 para. 6), and a width of the electrode cable is greater than a width of the light emitting unit cable (e.g. width as measured in the vertical direction as oriented in Fig. 2).
Regarding claim 6, Bao further discloses wherein the backlight source comprises an insulating layer (018, see pg. 6 para. 6) which is between the plurality of light emitting units (015) and the second conductive structure (013).
Regarding claim 8, Bao further discloses wherein a material of the conductive layer comprises indium tin oxide (see pg. 4 para. 20).
Regarding claim 10, Bao further discloses wherein a material of the first conductive structure (013) comprises copper (see pg. 5 para. 9).
Regarding claim 17, Bao discloses in Figs. 1, 5, and related text a display apparatus, wherein the display apparatus comprises a display panel and a backlight source (see pg. 5 para. 4). Bao substantially discloses the remaining limitations in the same manner and for the same reasons as applied to claim 1 above. 
Regarding claims 18-20, Bao substantially discloses the remaining limitations in the same manner and for the same reasons as applied to claims 2-4 above. 
Claim(s) 1, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakariya et al. (US 2014/0159064; herein “Sakariya”).
Regarding claim 1, Sakariya discloses in Fig. 7F and related text a backlight source comprising:
a substrate (100), and a first conductive structure (102, see [0114], or 160, see [0148]), a plurality of light emitting units (400, see [0148]), and a second conductive structure (160 of 102) which are stacked on the substrate, wherein the first conductive structure and the second conductive structure are respectively on two sides of the plurality of light emitting units in a direction perpendicular to the substrate, and the first conductive structure and the second conductive structure are configured to load a voltage for the plurality of light emitting units.
Note that is it is the Office’s position that the limitation of “the first conductive structure and the second conductive structure are configured to load a voltage for the plurality of light emitting units” is directed to a method of using the device and that because the device of Sakariya has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Further, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 2, Sakariya further discloses wherein one of the first conductive structure and the second conductive structure is a conductive layer.
Regarding claim 6, Sakariya further discloses wherein the backlight source comprises an insulating layer (150, see [0148]) which is between the plurality of light emitting units and the second conductive structure (160 or 102).
Regarding claim 7, Sakariya further discloses wherein the second conductive structure (160 or 102) is a cathode conductive layer (see [0114] and [0150]).
Regarding claim 8, Sakariya further discloses wherein a material of the conductive layer (102 or 160) comprises indium tin oxide (see [0115] and [0150]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5, 10, 12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya, as applied to claim 1 above, and in view of Chang et al. (US 2020/0110307; herein “Chang”).
Regarding claims 3-5, Sakariya does not disclose
wherein at least two light emitting regions are provided on the substrate, and at least two light emitting units are disposed in each light emitting region; and
the first conductive structure comprises at least two light emitting unit cables which are in a one-to-one correspondence with the at least two light emitting regions, and each light emitting unit cable is configured to connect light emitting units in a corresponding light emitting region;
wherein at least a part of at least one of the first conductive structure and the second conductive structure is out of the light emitting regions;
wherein at least one of the first conductive structure and the second conductive structure comprises a plurality of electrode cables, and a width of the electrode cable is greater than a width of the light emitting unit cable.
In the same field of endeavor, Chang teaches in Fig. 2 and related text 
wherein at least two light emitting regions (e.g. regions of 4 adjacent 101b) are provided on the substrate, and at least two light emitting units are disposed in each light emitting region; and
the first conductive structure comprises at least two light emitting unit cables (portion of 102b in A2, see [0022]) which are in a one-to-one correspondence with the at least two light emitting regions, and each light emitting unit cable is configured to connect light emitting units in a corresponding light emitting region;
wherein at least a part of at least one of the first conductive structure and the second conductive structure is out of the light emitting regions (portion of 102b in A1);
wherein at least one of the first conductive structure and the second conductive structure comprises a plurality of electrode cables (portion of 102b in A1), and a width of the electrode cable is greater than a width of the light emitting unit cable (width of 102b in A1 is greater than finger portions of 10b in A2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakariya by having at least two light emitting regions are provided on the substrate, and at least two light emitting units are disposed in each light emitting region; the first conductive structure comprises at least two light emitting unit cables which are in a one-to-one correspondence with the at least two light emitting regions, and each light emitting unit cable is configured to connect light emitting units in a corresponding light emitting region; at least a part of at least one of the first conductive structure and the second conductive structure is out of the light emitting regions; and at least one of the first conductive structure and the second conductive structure comprises a plurality of electrode cables, and a width of the electrode cable is greater than a width of the light emitting unit cable, as taught by Chang, in order to provide an electronic device which may reduce the effect of impedance (or resistance) on the luminous intensity, such that the light-emitting elements in different areas may still have close/or the same luminous intensity (see Chang [0017]).
Regarding claim 10, Sakariya further discloses wherein a material of the first conductive structure (102) comprises copper (see [0114]).
Regarding claim 12, Sakariya further discloses wherein the second conductive structure (102 or 160) is a cathode conductive layer (see [0118]) but does not disclose the remaining limitations. 
The remaining limitations are substantially taught by Cheng in the same manner and for the same reasons as applied to claims 3-5 above.
Regarding claim 17, Sakariya discloses a backlight source with the features claimed in substantially the same manner and for the same reasons as applied to claim 1 above. Sakariya does not disclose a display apparatus, wherein the display apparatus comprises a display panel and the backlight source. 
In the same field of endeavor, Chang teaches in Fig. 2 and related text a display apparatus, wherein the display apparatus comprises a display panel and the backlight source (see [0004] at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakariya by using it in a display apparatus as a backlight source with a display panel, as taught by Chang, in order to provide a significant role as a part of current electronic devices (see Chang [0003]-[0004]).
Regarding claims 18-20, Sakariya and Chang substantially discloses the remaining limitations in the same manner and for the same reasons as applied to claims 2-4 above. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya and Chang as applied to claim 3 above, and further in view of Song et al. (CN 108735792, using machine translation provided herewith; herein “Song”).
Regarding claim 11, Sakariya does not disclose wherein the first conductive structure comprises a molybdenum-niobium alloy layer, a copper layer, and another molyobdenum-niobium alloy layer which are stacked.
In the same field of endeavor, Song teaches a first conductive structure (e.g. metal routing, see pg. 6 para 16) comprises a molybdenum-niobium alloy layer, a copper layer, and another molybdenum-niobium alloy layer which are stacked (see pg. 6 para 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakariya by having the first conductive structure comprises a molybdenum-niobium alloy layer, a copper layer, and another molybdenum-niobium alloy layer which are stacked, as taught by Song, in order to provide an conductive structure with barrier layers. Further, Song shows that MoNb/Cu/MoNb and Cu are equivalent conductive structures known in the art.  Therefore, because these two  were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the MoNb/Cu/MoNb of Song for the Cu of Sakariya.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao as applied to claim 3 above, and further in view of Song.
Regarding claim 11, Bao does not disclose wherein the first conductive structure comprises a molybdenum-niobium alloy layer, a copper layer, and another molybdenum-niobium alloy layer which are stacked.
In the same field of endeavor, Song teaches a first conductive structure (e.g. metal routing, see pg. 6 para 16) comprises a molybdenum-niobium alloy layer, a copper layer, and another molybdenum-niobium alloy layer which are stacked (see pg. 6 para 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bao by having the first conductive structure comprises a molybdenum-niobium alloy layer, a copper layer, and another molybdenum-niobium alloy layer which are stacked, as taught by Song, in order to provide an conductive structure with barrier layers. Further, Song shows that MoNb/Cu/MoNb and Cu are equivalent conductive structures known in the art.  Therefore, because these two  were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the MoNb/Cu/MoNb of Song for the Cu of Bao.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma et al. (WO 2019/184456) is cited for showing a backlight having at least two light emitting units in each light emitting region and light emitting unit cables in a one-to-one correspondence to the light emitting regions (see Fig. 3 and related text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/8/2022